IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: N.A., A MINOR     : No. 236 EAL 2015
                                      :
                                      :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
PETITION OF: DEPARTMENT OF            :
HUMAN SERVICES (DHS)                  :


IN THE INTEREST OF: M.A., A MINOR     : No. 237 EAL 2015
                                      :
                                      :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
PETITION OF: DEPARTMENT OF            :
HUMAN SERVICES (DHS)                  :


                                  ORDER


PER CURIAM

     AND NOW, this 18th day of June, 2015, the Applications for Leave to File

Post-Submission Communication are GRANTED, and the Petitions for Allowance of

Appeal are DENIED.